                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 No. 5:l 7-CV-152-D

 PROGRESS SOLAR SOLUTIONS, LLC,              )
                                             )
                       Plaintiff,            )
                                             )
        V.                                   )
                                             )
 FIRE PROTECTION, INC. dba FPI               )
 ENVIRONMENTAL; JOHN DOE, AS                 )
 ADMINISTRATOR FOR THE ESTATE                )
                                                          DEFAULT JUDGMENT
 OF NORMAN STEPHEN VAN                       )
 VALKENBURGH, and JEFFREY VAN                )
 VALKENBURGH,ASTRUSTEEFOR                    )
 THE NORMAN STEPHEN VAN                      )
 VALKENBURGHIRREVOCABLE                      )
 LIVING TRUST; MIKEL BILLS; and              )
 MICHAEL D. LONG.                            )
                                             )
                       Defendants            )


       This cause is befofe the Court for entry of default judgment against Defendant Solar Mod

Systems, Inc., ("SMS"), pursuant to Fed. R. Civ. P. 37 and 55. [D.E. 152]. On December 29,

2020, the Court granted Plaintiffs motions: (1) for sanctions against SMS, (2) to strike SMS's

answer, and (3) for entry of default against SMS for SMS's repeated failures to comply with this

Court's orders. [D.E. 163]. SMS's answer having been stricken and default against SMS having

been entered, the Court now enters Judgment against ~MS on liability on all Plaintiffs claims for

relief asserted in Plaintiffs Second Amended Complaint [D.E. 89].

       It is, therefore, ORDERED, ADJUDGED and DECREED that:

       1.     Plaintiff shall have and recover compensatory damages against SMS in an amount

              to be determined on further proceedings by the Court;




        Case 5:17-cv-00152-D Document 166 Filed 01/06/21 Page 1 of 3
2.   The compensatory damages awarded against SMS shall be trebled, pursuant to N.C.

     Gen. Stat.§ 75-16 and 15 U.S.C. § 1117;

3.   SMS shall disgorge to Plaintiff all profits SMS derived through its breaches of

     contract, unauthorized use of Plaintiffs trade secrets and proprietary information,

     or SMS's other unlawful or unfair competition described in the Second Amended

     Complaint, including their palming off of Plaintiffs property as if it belonged to

     SMS, the amount of these profits to be determined on further proceedings by this

     Court;

4.   SMS has violated 15 U.S.C. § 1125(a) by unfairly competing against Plaintiff by

     using false, deceptive or misleading statements of fact that misrepresent the nature,

     quality and characteristics of SMS's solar light towers;

5.   SMS is permanently enjoined from competing against Plaintiff for an uninterrupted

     period of two years from the date of entry of this Judgment;

6.   SMS is enjoined from unfairly competing against Plaintiff, including without

     limitation, that SMS shall not assert or imply that any current association exists

     between SMS and Plaintiff, and SMS shall not interfere with or be involved with

     Plaintiffs business in any way;

7.   SMS, its agents, affiliates, or anyone working for, in concert with or on behalf of

     SMS are permanently enjoined from (a) engaging in false or misleading advertising

     with respect to SMS 's solar light towers, (b) violating Section 43(a) of the Lanham

     Act, and (c) violating the North Carolina Unfair and Deceptive Trade Practices Act;

8.   SMS shall immediately remove all false or misleading advertisements described in

     the Second Amended Complaint;




                                       2
Case 5:17-cv-00152-D Document 166 Filed 01/06/21 Page 2 of 3
9.    SMS shall pay to Plaintiff an amount necessary for Plaintiff to conduct corrective

      advertising to remedy the effects of SMS's false advertising, this amount to be

      determined on further proceedings by the Court;

10.   Plaintiffs reasonable attorneys fees incurred in prosecuting this action, m an

      amount to be determined on further proceedings by the Court, shall be taxed against

      SMS as part of the costs of this action, pursuant to N.C. Gen. Stat. § 75-16.1 and

      15 U.S.C. § 1117; and

11.   The costs of this action shall be taxed against SMS, in an amount to be determined

      on further proceedings by the Court.



SO ORDERED. This the _k_ day of January, 2021.




                                             United States District Judge




                                       3
Case 5:17-cv-00152-D Document 166 Filed 01/06/21 Page 3 of 3
